DETAILED ACTION
This Office Action is in response to the application filed on August 3, 2022. Claims 1, 4-8, 11-15, and 18-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 5, 8, 12, 15, and 19 and the cancellation of claims 2-3, 9-10, and 16-17 have been fully considered. 
In light of these amendments, the previous objections to claims 3, 10, and 17 are withdrawn.
Response to Argument
Applicant's arguments and amendments received August 3, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that Draft 4 fails to disclose “determining a size of a chroma transform block (TB) of the coding unit based on SubWidthC and SubHeightC when at least a first condition is fulfilled, wherein SubWidthC and SubHeightC are variables depending on chroma format information, …” and “wherein the size of the chroma transform block satisfies: wC = CbWidth[ x0 ][ y0 ] / SubWidthC; and hC = CbHeight[ x0 |[ y0 | / SubHeightC”. This language corresponds to previous claim 3 and the newly amended language of claims 1, 8, and 15.  
Applicant argues that “a fixed value of 2 is used to calculate wC and hC, rather than variables SubWidthC and SubHeightC. Furthermore, even if the SubWidthC and SubHeightC is value 2 when chroma format is 4:2:0, SubWidthC and SubHeightC are not 2 for other chroma formats”. 
Examiner agrees that in Section 7.3.4.11, Draft 4 recites wC = CbWidth[ x0 ][ y0 ] / 2 and hC = CbHeight[ x0 ][ y0 ] / 2, rather than wC = CbWidth[ x0 ][ y0 ] / SubWidthC and hC = CbHeight[ x0 ][ y0 ] / SubHeightC. However, as explained further in the rejection below, Table 6-1 shows that “2” is equal to SubWidthC and SubHeightC at least in the 4:2:0 chroma format. Applicant’s claim does not exclude the 4:2:0 format, in fact, it states that the “chroma format includes at least one of: 4:2:0, or 4:2:2, or 4:4:4”. In other words, Applicant’s claim appears to be directed to any one of these formats, including the 4:2:0, and does not require that the equation be applicable to all 3 formats. Accordingly, to one of  ordinary skill in the art at the time of filing, based on Table 6-1, “2” and “SubWidthC” and “SubHeightC” are interchangeable, thus wC = CbWidth[ x0 ][ y0 ] / 2 and hC = CbHeight[ x0 ][ y0 ] / 2, would have been understood to be equivalent to and interchangeable with wC = CbWidth[ x0 ][ y0 ] / SubWidthC and hC = CbHeight[ x0 ][ y0 ] / SubHeightC, at least for the 4:2:0 format. 
Applicant argues that in other passages of Draft 4, the author ntoes that the value 2 is “different from “ SubWidthC and SubHeightC, citing the editorial note at p. 176. However, this comment notes that “/SubWidthC and /SubHeightC” in equations 8-833 and 8-834 may be replaced with “/2” and asks if this should be done to “make it consistent”. In other words, this is describing that “/2” and “/SubWidthC and /SubHeightC” are considered the same and interchangeable using one versus the other is only a matter of consistency within the document, i.e., not inventive. Examiner notes that Applicant also cites pp. 175-176 in this Section, however these pages are not relied on in the rejection, nor are equations 8-833 and 8-834. Only the editorial note is used as additional evidence that one of ordinary skill in the art would have considered “/2” and “/SubWidthC and /SubHeightC” interchangeable. 
Finally, Applicant also argues that section 8.4.1 is used to reject claim 3, but states that this section has no relation to the size of the chroma transform block. Applicant misconstrues Examiner’s citation of this section. This Section was merely cited to show the understanding of one of ordinary skill in the art as to the definition of cbWidth and cbHeight as luma coding block width and height. Examiner notes that this definition is also consistent with what is stated in Applicant’s own specification at ¶212. Other than defining cbWidth and CbHeight as luma coding block width and height, section 8.4.1 is not used to reject the claim set. 
See the rejection below for further description of how the art on record reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 11-12, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over JVET-M1001-v3, Benjamin Bross et al, Versatile Video Coding (Draft 4), Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IECJTC 1/SC 29/WG 11 13th Meeting: Marrakech, MA, 9-18 Jan. 2019 (“Draft 4”) in view of the level of skill in the art.
With respect to claim 1, Draft 4 discloses the invention substantially as claimed, including 
A method of coding implemented by a decoding apparatus (see Title/Abstract describing a method of video coding and Section 3, describing that this may be done by a decoder), comprising:
obtaining information of intra sub-partitions (ISP), wherein the information of ISP indicates whether ISP is used for splitting a luma coding block of a coding unit (see Section 7.3.4.11, describing obtaining a variable IntraSubPartitionsSplitType, and 7.4.7.6 which details that this variable specifies the type of split used for the current luma coding block);
determining a size of a chroma transform block (TB) of the coding unit based on SubWidthC and SubHeightC when at least a first condition is fulfilled (see Sections 7.3.4.11 and 6.2 including Table 6-1, showing and describing, based on a first condition being fulfilled (the condition being “if(IntraSubPartitionsSplitType != ISP_NO_SPLIT && treeType == SINGLE_TREE && subTuIndex == NumIntraSubPartitions-1”), the size of a chroma transform block (wC and hC) of the coding unit are determined by wC = CbWidth[ x0 ][ y0 ] / 2 and hC = CbHeight[ x0 ][ y0 ] / 2, which is equivalent to wC = CbWidth[ x0 ][ y0 ] / SubWidthC and hC = CbHeight[ x0 ][ y0 ] / SubHeightC at least for a 4:2:0 format (see Table 6-1, describing that “2” is interchangeable with SubWidthC and SubHeightC for a 4:2:0 chroma format); accordingly, for at least a 4:2:0 format, Draft 4 discloses that the size of the chroma TB is determined based on SubWidthC for the 4:2:0 format (2) and SubHeightC for the 4:2:0 format), wherein SubWidthC and SubHeightC are variables depending on chroma format information, wherein the chroma format information indicates a chroma format of a picture the coding unit belongs to, the chroma format includes at least one of: 4:2:0, or 4:2:2, or 4:4:4 (see Table 6-1 showing that SubWidthC and SubHeightC depend on chroma format information, including at least one of 4:2:0, 4:2:2, or 4:4:4), and wherein the first condition comprises: 1) a single tree is used to partition the coding unit, and 2) the information of ISP indicates that ISP is used for splitting the luma coding block (see citations and arguments with respect to the “determining the size” element above, describing that the condition is IntraSubPartitionsSplitType != ISP_NO_SPLIT && treeType = = SINGLE_TREE  …) ), i.e., the condition comprises a single tree is used to partition the CU and the ISP information indicates that ISP is used for splitting the luma coding block);
wherein the size of the chroma transform block satisfies:
wC = CbWidth[ x0 ][ y0 ] / SubWidthC (see citations and arguments with respect to the “determining the size” element above, describing that the size of the chroma transform block satisfies wC = CbWidth[x0][y0]/SubWidthC (where SubWidthC is 2 for at least 4:2:0 format)); and
hC = CbHeight[ x0 |[ y0 | / SubHeightC (see citations and arguments with respect to the “determining the size” element above, describing that the size of the chroma transform block satisfies hC = CbHeight[x0][y0]/SubHeightC (where SubHeightC is 2 for at least 4:2:0 format));
wherein wC represents a width of the chroma transform block, hC represents a height of the chroma transform block, CbWidth represents a width of the luma coding block, and CbHeight represents a height of the luma coding block (see citations and arguments with respect to the “determining the size” element above, describing that wC and hC are the width and height of the chroma transform block (see also, e.g.,  Applicant’s own specification at ¶192 and Table 2, describing this variable for this same equation and U.S. Patent Publication No. 2022/0109875 ¶212 and Table 19, which confirm that one of ordinary skill in the art at the time of filing understood Wc and Hc to be known variables indicating the width and height of a chroma transform unit/block), CbWidth and CbHeight represent a width of the luma coding block (this is confirmed by Section 8.4.1 at p. 111 and Applicant’s own specification at ¶212, which confirm that one of ordinary skill in the art at the time of filing understood CbWidth and CbHeight to be known variables indicating the width and height of a luma coding unit/block)).
As detailed above, Draft 4 does not explicitly recite the equation wC = CbWidth[ x0 ][ y0 ] / SubWidthC and hC = CbHeight[ x0 ][ y0 ] / SubHeightC. However, it discloses that wC = CbWidth[ x0 ][ y0 ] / 2 and hC = CbHeight[ x0 ][ y0 ] / 2 and that “2” is equal to SubWidthC and SubHeightC in the 4:2:0 chroma format. Accordingly, to one of ordinary skill in the art, at the time of filing, it would have been obvious that at least for the 4:2:0 format, “2” and “SubWidthC” and “SubHeightC” are interchangeable, thus wC = CbWidth[ x0 ][ y0 ] / 2 and hC = CbHeight[ x0 ][ y0 ] / 2, would have been equivalent to and interchangeable with wC = CbWidth[ x0 ][ y0 ] / SubWidthC and hC = CbHeight[ x0 ][ y0 ] / SubHeightC, at least for the 4:2:0 format. This is further confirmed by other portions of the Draft that use the variable SubWidthC and SubHeightC and describe that they may be replaced with “2” and v.v. – see, e.g., Draft 4’s editorial note on p. 176 describing doing so “for consistency”.
Accordingly, Draft 4 in view of the level of skill in the art discloses each and every element of independent claim 1.
With respect to claim 4, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 1. Draft 4 additionally discloses: 
wherein SubWidthC and SubHeightC satisfy:
SubWidthC = (1 + log2(wluma / wchroma));
SubHeightC = (1 + log2(hluma / hchroma));
wherein wluma, hluma are dimensions corresponding to a luma array; wchroma, hchroma are the dimensions corresponding to a chroma array (see Table 6:1, showing that for each chroma format (4:2:0, 4:2:2, and 4:4:4) SubWidthC and SubHeightC as listed in the table satisfy (1 + log2(wluma / wchroma)) and (1 + log2(hluma / hchroma)), respectively).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 5, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 1. Draft 4 additionally discloses: 
wherein a size of the chroma transform block is determined according to following rule:
if the chroma format equals to 4:4:4, the size of the chroma transform block equals to the size of the luma coding block; and
otherwise, the size of the chroma transform block is determined as a function of the size of the luma coding block and the chroma format (see citations above with respect to claims 1 and 3, and Table 6-1 , describing that for 4:4:4 SubWidthC and SubHeightC are 1, thus wC = CbWidth[ x0 ][ y0 ] / SubWidthC and hC = CbHeight[ x0 |[ y0 | / SubHeightC becomes wC = CbWidth[ x0 ][ y0 ] / 1 and hC = CbHeight[ x0 |[ y0 | / 1, aka wC = CbWidth[ x0 ][ y0 ] and hC = CbHeight[ x0 |[ y0 |, i.e., wC and hC (the size of the chroma transform block) equal CbWidth and CbHeight (the size of the luma coding block); otherwise as detailed with respect to claim 1 above wC and hC are a function of the subwidthC and subheightC which depend upon the chroma format and the luma coding block size).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
With respect to claim 7, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 1. Draft 4 additionally discloses: 
wherein the information of ISP is indicated by
IntraSubPartitionsSplitType; and
when IntraSubPartitionsSplitType !=ISP_NO_ SPLIT, ISP is used for splitting the luma coding block of the coding unit (see citations and arguments with respect to claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 1. Draft 4 additionally discloses: 
A method of coding implemented by an encoding apparatus (see Title/Abstract describing a method of video coding and Section 3, describing that this may be done by an encoder), comprising:
determining a size of a chroma transform block of a coding unit based on SubWidthC and SubHeightC when at least a first condition is fulfilled, wherein SubWidthC and SubHeightC are variables depending on chroma format information, wherein the chroma format information indicates a chroma format of a picture the coding unit belongs to, the chroma format includes at least one of: 4:2:0, or 4:2:2, or 4:4:4, and wherein the first condition comprises: 1) a single tree is used to partition the coding unit, and 2) intra sub- partitions (ISP) is used for splitting a luma coding block of the coding unit (see citations and arguments with respect to corresponding elements of claim 1 above), and
encoding a bitstream, wherein the bitstream includes information to indicate that ISP is used for splitting the luma coding block of the coding unit (see citations and arguments with respect to corresponding elements of claim 1 above and Section 3, describing that the process produces a bitstream; one of ordinary skill in the art at the time of filing would have understood that the variables described in as received by a decoder are generated by a corresponding encoder in a bitstream);
wherein the size of the chroma transform block is determined according to:
wC = CbWidth[ x0 ][ y0 ] / SubWidthC (see citations and arguments with respect to corresponding elements of claim 1 above); and
hC = CbHeight[ x0 |[ y0 | / SubHeightC (see citations and arguments with respect to corresponding elements of claim 1 above);
wherein wC represents a width of the chroma transform block, hC represents a height of the chroma transform block, CbWidth represents a width of the luma coding block, and CbHeight represents a height of the luma coding block (see citations and arguments with respect to corresponding elements of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 11, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 8. Draft 4 additionally discloses: 
SubWidthC and SubHeightC are determined as follows:
SubWidthC = (1 + log2(wluma / wchroma));
SubHeightC = (1 + log2(hluma / hchroma));
wherein wluma, hluma are dimensions corresponding to a luma array; wchroma, hchroma are the dimensions corresponding to a chroma array (see citations and arguments with respect to claim 4 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 12, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 8. Draft 4 additionally discloses 
wherein a size of the chroma transform block is determined according to following rule:
if the chroma format equals to 4:4:4, the size of the chroma transform block equals to the size of the luma coding block;
otherwise, the size of the chroma transform block is determined as a function of the size of the luma coding block and the chroma format (see citations and arguments with respect to claim 5 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 12.
With respect to claim 14, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 8. Draft 4 additionally discloses: 
wherein the information of ISP is indicated by IntraSubPartitionsSplitType; and
when IntraSubPartitionsSplitType !=ISP_NO_ SPLIT, ISP is used for splitting the luma coding block of the coding unit (see citations and arguments with respect to claim 7 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
With respect to claim 15, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 1. Draft 4 additionally discloses: 
A decoding apparatus for intra sub-partitions (ISP) (see citations and arguments with respect to corresponding element of claim 1 above), the apparatus comprises:
one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing instructions (see citations and arguments with respect to preamble above describing a decoder for video coding – Examiner takes Official Notice that one of ordinary skill in the art at the time of filing would have understood such decoder to include a processor and a non-transitory computer-readable storage medium storing instructions executed by the processor), which when executed by the one or more processors, cause the one or more processors to:
obtain information of ISP, wherein the information of ISP indicates whether ISP is used for splitting a luma coding block of a coding unit (see citations and arguments with respect to corresponding element of claim 1 above);
determine a size of a chroma transform block (TB) of the coding unit based on SubWidthC and SubHeightC when at least a first condition is fulfilled, wherein SubWidthC and SubHeightC are variables depending on chroma format information, wherein the chroma format information indicates a chroma format of a picture the coding unit belongs to, the chroma format includes at least one of: 4:2:0, or 4:2:2, or 4:4:4, and wherein the first condition comprises: 1) a single tree is used to partition the coding unit, and 2) the information of ISP indicates that ISP is used for splitting the luma coding block (see citations and arguments with respect to corresponding element of claim 1 above);
wherein the size of the chroma transform block satisfies:
wC = CbWidth[ x0 ][ y0 ] / SubWidthC (see citations and arguments with respect to corresponding elements of claim 1 above); and
hC = CbHeight[ x0 |[ y0 | / SubHeightC (see citations and arguments with respect to corresponding elements of claim 1 above);
wherein wC represents a width of the chroma transform block, hC represents a height of the chroma transform block, CbWidth represents a width of the luma coding block, and CbHeight represents a height of the luma coding block (see citations and arguments with respect to corresponding elements of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 15.
With respect to claim 18, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 15. Draft 4 additionally discloses: 
wherein SubWidthC and SubHeightC satisfy:
SubWidthC = (1 + log2(wluma / wchroma));
SubHeightC = (1 + log2(hluma / hchroma));
wherein wluma, hluma are dimensions corresponding to a luma array; wchroma, hchroma are the dimensions corresponding to a chroma array (see citations and arguments with respect to claim 4 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 18.
With respect to claim 19, Draft 4 discloses the invention substantially as claimed. As described above Draft 4 in view of the level of skill in the art discloses all the elements of independent claim 15. Draft 4 additionally discloses: 
wherein
if the chroma format equals to 4:4:4, the size of the chroma transform block equals to the size of the luma coding block; and
otherwise, the size of the chroma transform block is determined as a function of the size of the luma coding block and the chroma format (see citations and arguments with respect to claim 5 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 19.
Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited prior art fails to disclose wherein determining the size of the chroma transform block of the coding unit based on the SubWidthC and SubHeightC when the first condition and a second condition are fulfilled, wherein the second condition comprises that a variable ChromaArrayType is not equal to a default value.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/               Examiner, Art Unit 2481